Bill by the state, filed on the relation of E. C. Orme, as solicitor of Pike county, against John Bates, to condemn as contraband one Ford V-8 automobile, model 1933, motor No. 40-6049, seized by the sheriff as being used for the transportation of prohibited liquors, in violation of the statute.
The appellant intervened and interposed a claim to the automobile as his property, and executed a forthcoming bond therefor as authorized by section 4780 of the Code 1923.
The issue presented by the pleading was tried on testimony of witnesses examined by the state, taken ore tenus before the court, and duly noted by the register on the submission. While claimant examined several witnesses, their testimony was not noted. See rule 75, Chancery Practice, Code 1923, vol. 4, p. 930; Johnston v. Johnston, 229 Ala. 592, 158 So. 528.
The court entered a final decree denying the claimant relief, and granted the relief prayed by the complainant. From that decree, the claimant only has appealed.
The state's evidence goes to show that the automobile was seized while in the possession of Bates, and that Bates was using the car for transporting prohibited liquors. The evidence noted by the register does not show, or tend to show that the intervener had any interest, right or title in the automobile. He therefore has failed to support his claim and has no ground on which to complain of the decree.
Affirmed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.